Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO REQUEST FOR CONTINUED EXAMINATION (RCE)
Amended claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, and 19, and new claims 21-28 are pending and remain for further examination.

The new grounds of rejection
Applicant’s amendments and arguments with respect to claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, and 19, new claims 21-28, and request for continued examination (RCE) filed on June 22, 2022 have been fully considered but they are not deemed to be moot in view of the new grounds of rejections.


Claim Rejections - 35 USC § 103
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.

Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, 19, and 21-28 are rejected under 35 U.S.C. 103 as being un-patentable over Ripke et al (U.S. Patent Application Publication No. 2019/0068694 A1) in view of Bonaventure et al (U.S. Patent Application Publication No. 2019/0182363 A1). 

As to claim 1, Ripke et al teach a method implemented by a network traffic management system comprising one or more network traffic management apparatuses (LB), server devices (S1-Sn), or client devices (C) (see abstract and figures 1-2, pars. 0027 & 0031), the method comprising: intercepting a multipath protocol request from a requesting host for a connection to a service, the multipath protocol request intercepted by an intermediary server; and selecting a target host different than the intermediary server to provide the service (figures 1-2, pars. 0028-0029 & 0032, load balancer intercepting a multipath protocol request from client and selecting a server providing service); and sending a multipath protocol packet from the intermediary server to the requesting host, the multipath protocol packet adding a subflow of the connection using an address of the target host, the subflow enabling a path between the requesting host and the target host that does not traverse the intermediary server (figures 2-3, pars. 0032 & 0038-0047, providing Si address and generating a subflow directly between client & server).
However, Ripke et al do not explicitly teach that splitting a network flow on the connection between the subflow that does not traverse the intermediary server and a subflow that traverses the intermediary server.
Bonaventure et al teach a method implemented by a network traffic management system comprising one or more network traffic management apparatuses (HCPE/HAG), server devices (SRV), or client devices (CL/HCPE) (see abstract and figure 1, pars. 0061-0062), the method comprising: splitting a network flow on the connection between the subflow that does not traverse the intermediary server and a subflow that traverses the intermediary server (figure 5, pars. 0095-0101, splitting a network flow connection via proxy to the server and connection directly to the server).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Bonaventure et al as stated above with the method of Ripke et al teach for splitting a network flow on the connection between the subflow via the intermediary server and a subflow bypass the intermediary server because it would have improved utilization of the service by using more than one subflows and provided better network traffic management system, and also for providing address information to the client device for directly communicating the server and bypass the proxy server because it would have improved control over peer-to-peer connection between the client device and the service provider server and also improved data security with bypassing the proxy server.


As to claim 2, Ripke et al teach that the multipath protocol request is addressed to a virtual address of the service, the virtual address being associated with and managed by the intermediary server (figure 3, pars. 0043-0044 & 0047 load balancer manages an address for the selected server Si).

As to claim 4, Ripke et al teach that removing a virtual address of the service from the connection using another multipath protocol packet sent from the intermediary server to the requesting host (figure 2, par. 0032, figure 3, pars. 0041-0047, load balancer updating an address information of a server, and client using the address to communicate directly to the server and bypass the load balancer, which is functionally equivalent to the claimed limitations).

As to claims 6-7, 9, 11-12, 14, 16-17, and 19, they are also rejected for the same reasons set forth to rejecting claims 1-2 and 4 above, since claims 6-7, 9, 16-17, and 19 are merely an apparatus for the method of operations defined in the claims 1-2 and 4, and claims 11-12 and 14 are merely a program product for the method of operations defined in the claims 1-2 and 4, and claims 6-7, 9, 11-12, 14, 16-17, and 19 do not teach or define any new limitations than above rejected claims 1-2 and 4.

As to claim 21, Ripke et al teach that the target host is selected from a plurality of hosts and the selection is based on a balance of loads among the plurality of hosts (par. 0010, figures 1-2, pars. 0028 & 0031)

As to claim 22, Ripke et al teach that the subflow that traverses the intermediary server has a higher latency than the subflow that does not traverse the intermediary server; and the subflows are weighted so that the subflow that traverses the intermediary server is used less often than the subflow that does not traverse the intermediary server (figure 3, pars. 0043-0047, using direct connection to the server for higher latency and keeping via load balancer connection to the server as a backup connection).

As to claims 23-28, they are also rejected for the same reasons set forth to rejecting claims 21-22 above, since claims 23-24 and 27-28 are merely an apparatus for the method of operations defined in the claims 21-22, and claims 25-26 are merely a program product for the method of operations defined in the claims 21-22, and claims 23-28 do not teach or define any new limitations than above rejected claims 21-22.

Response to Arguments
Applicant’s amendments and arguments with respect to the claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, and 19, and new claims 21-28 filed on June 22, 2022 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, and 19).


Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                          July 13, 2022